                            Case 18-10512-KBO            Doc 2473          Filed 04/12/21       Page 1 of 3




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )    Chapter 11
                                                                       )
             Zohar III, Corp., et al.,1                                )    Case No. 18-10512 (KBO)
                                                                       )
                                                Debtors.               )    Jointly Administered
                                                                       )
                                                                       )

                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON APRIL 13, 2021 AT 11:30 A.M. (ET)


                              PLEASE NOTE THAT THE HEARING WILL BE CONDUCTED
                           OVER ZOOM AND REQUIRES ALL PARTICIPANTS TO REGISTER IN
                              ADVANCE. COURTCALL WILL NOT BE USED TO DIAL IN.

                        PARTIES WHO PREVIOUSLY REGISTERED SHOULD USE THE ZOOM
                       CREDENTIALS ISSUED IN CONNECTION WITH THE APRIL 8TH HEARING

                                  Please use the following link to register for this hearing:
              https://debuscourts.zoomgov.com/meeting/register/vJIsf-yurjopHS3qfxk0zZm2dsW3AVa1GmY

                AFTER REGISTERING YOUR APPEARANCE BY ZOOM, YOU WILL RECEIVE A
             CONFIRMATION EMAIL CONTAINING INFORMATION ABOUT JOINING THE HEARING


         MATTER GOING FORWARD

             1.       Patriarch's Motion for Entry of an Order (A) Enforcing and Implementing the Terms of the
                      Settlement Agreement With Respect to a Portfolio Company Sale and (B) Granting Related
                      Relief [(SEALED) D.I. 2388; 3/23/21; (REDACTED) D.I. 2446; 4/7/21]

                      Related Documents:

                      A.     Declaration of Mark Berger, Independent Sale Process Manager in Support of
                             Portfolio Company Sale and Related Relief [(SEALED) D.I. 2389; 3/23/21;
                             (REDACTED) D.I. 2447; 4/7/21]


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27987021.1
                  Case 18-10512-KBO        Doc 2473     Filed 04/12/21     Page 2 of 3




             B.    Declaration of James C. Penman, Managing Direct of Donnelly Penman & Partners
                   in Support of Portfolio Company Sale and Related Relief [(SEALED) D.I. 2390;
                   3/23/21; (REDACTED) D.I. 2448; 4/7/21]

             C.    Declaration of Lynn Tilton in Support of Patriarch's Motion for Entry of an Order
                   (A) Enforcing and Implementing the Terms of the Settlement Agreement With
                   Respect to a Portfolio Company Sale and (B) Granting Related Relief [(SEALED)
                   D.I. 2391; 3/23/21; (REDACTED) D.I. 2449; 4/7/21]

             D.    Notice of Hearing on Patriarch's Motion for Entry of an Order (A) Enforcing and
                   Implementing the Terms of the Settlement Agreement With Respect to a Portfolio
                   Company Sale and (B) Granting Related Relief [D.I. 2399; 3/23/21]

             E.    Notice of Filing of Amendment to Asset Purchase Agreement [(SEALED) D.I.
                   2444; 4/7/21; (REDACTED) D.I. TBD; TBD]

             F.    Motion of Patriarch For Entry of an Order Authorizing Filing of (I) Patriarch's
                   Motion For Entry of an Order (A) Enforcing and Implementing the Terms of the
                   Settlement Agreement With Respect to a Portfolio Company Sale and (B) Granting
                   Related Relief; (II) Related Declarations in Support and (III) Reply in Support
                   Under Seal [D.I. 2451; 4/7/21]

             G.    Order Pursuant to 11 U.S.C. § 107(b) and Federal Rule of Bankrupty Procedure
                   9018 to Seal the Courtroom During the Presentation of Confidential Information at
                   the Hearings Scheduled to Begin on April 8, 2021 on the Motion for Entry of an
                   Order (A) Enforcing and Implementing the Terms of the Settlement Agreement
                   With Respect to a Portfolio Company Sale and (B) Granting Related Relief [D.I.
                   2456; 4/9/21]

             Response Deadline:                 March 31, 2021 at 12:00 p.m. (ET)

             Reply Deadline:                    April 5, 2021 at 4:00 p.m. (ET)

             Responses Received:

             H.    Debtors’ Objection to Patriarch's Motion for Entry of an Order (A) Enforcing and
                   Implementing the Terms of the Settlement Agreement With Respect to a Portfolio
                   Company Sale and (B) Granting Related Relief [(SEALED) D.I. 2412; 3/31/21;
                   (REDACTED) D.I. 2452; 4/7/21]

             I.    Patriarch’s Reply in Support of (I) Motion for Entry of an Order (A) Enforcing and
                   Implementing the Terms of the Settlement Agreement With Respect to a Portfolio
                   Company Sale and (B) Granting Related Relief; and (II) Related Motion to Seal
                   [(SEALED) D.I. 2437; 4/5/21; (REDACTED) D.I. 2450; 4/7/21]


27987021.1



                                                   2
                       Case 18-10512-KBO           Doc 2473      Filed 04/12/21      Page 3 of 3




                  J.        Limited Joinder to Patriarch’s Motion for an Order Approving Proposed Sale of the
                            Assets of the Company [(SEALED) D.I. 2453; 4/7/21; (REDACTED) D.I. TBD;
                            TBD]

                  K.        Letter to The Honorable Karen B. Owens from Stacy L. Newman Regarding Sale
                            of Global Automotive Systems, LLC [D.I. 2465; 4/9/21]

                  L.        Letter to The Honorable Karen B. Owens from Joseph T. Moldovan Regarding
                            MiddleGround Capital Partners Letter on Portfolio Company C Sale [(SEALED
                            D.I. 2468; 4/11/21; (REDACTED) D.I. 2470; 4/12/21]

                  Status:          The Court has taken this matter under advisement and will issue a ruling at
                                   the hearing on April 13th.


             Dated: April 12, 2021                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                   /s/ Shane M. Reil
                                                   James L. Patton, Jr. (No. 2202)
                                                   Robert S. Brady (No. 2847)
                                                   Michael R. Nestor (No. 3526)
                                                   Joseph M. Barry (No. 4221)
                                                   Ryan M. Bartley (No. 4985)
                                                   Shane M. Reil (No. 6195)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
                                                   Email: jpatton@ycst.com
                                                           rbrady@ycst.com
                                                           mnestor@ycst.com
                                                           jbarry@ycst.com
                                                           rbartley@ycst.com
                                                           sreil@ycst.com

                                                   Counsel to the Debtors and Debtors in Possession




27987021.1



                                                            3
